1

2

3
                               UNITED STATES DISTRICT COURT
4
                                       DISTRICT OF NEVADA
5

6     JOHN H. ALVIES,                                  Case No. 2:18-cv-01764-MMD-GWF

7                                          Plaintiff                   ORDER
             v.
8
      CLARK COUNTY DETENTION CENTER,
9     et al.,

10                                    Defendants
11

12          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983
13   by an individual formerly incarcerated in Clark County Detention Center. On June 25,
14   2019, this Court issued an order directing Plaintiff to file his updated address with this
15   Court within 30 days. (ECF No. 3.) The 30-day period has now expired, and Plaintiff has
16   not filed his updated address or otherwise responded to the Court’s order.
17          District courts have the inherent power to control their dockets and “[i]n the
18   exercise of that power, they may impose sanctions including, where appropriate . . .
19   dismissal” of a case. Thompson v. Hous. Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir.
20   1986). A court may dismiss an action, with prejudice, based on a party’s failure to
21   prosecute an action, failure to obey a court order, or failure to comply with local rules. See
22   Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
23   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
24   (affirming dismissal for failure to comply with an order requiring amendment of complaint);
25   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to
26   comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone
27   v. U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to
28   ///
1    comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

2    (affirming dismissal for lack of prosecution and failure to comply with local rules).

3             In determining whether to dismiss an action for lack of prosecution, failure to obey

4    a court order, or failure to comply with local rules, the court must consider several factors:

5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

9    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

10            Here, the Court finds that the first two factors, the public’s interest in expeditiously
11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

15   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

16   disposition of cases on their merits—is greatly outweighed by the factors in favor of

17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

18   the court’s order will result in dismissal satisfies the “consideration of alternatives”

19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

20   at 1424. The Court’s order requiring Plaintiff to file his updated address with the Court
21   within 30 days expressly stated: “IT IS FURTHER ORDERED that, if Plaintiff fails to timely

22   comply with this order, the Court shall dismiss this case without prejudice.” (ECF No. 3 at

23   2.) Thus, Plaintiff had adequate warning that dismissal would result from his

24   noncompliance with the Court’s order to file his updated address within 30 days.

25            It is therefore ordered that this action is dismissed without prejudice based on

26   Plaintiff’s failure to file an updated address in compliance with this Court’s June 25, 2019,

27   order.
28   ///


                                                     2
1          It is further ordered that the application to proceed in forma pauperis (ECF No. 1)

2    is denied as moot.

3          It is further ordered that the Clerk of Court enter judgment accordingly.

4          DATED THIS 5th day of August 2019.

5

6                                                    MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
7

8

9

10
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                 3
